Citation Nr: 1817249	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  15-09 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the U.S Army from September 1966 to July 1968.

The Appellant is the Veteran's spouse. She was substituted for the Veteran on his pending claim for service connection after his death in July 2017.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A videoconference hearing in this matter was held before the undersigned Veteran's law judge in February 2018. The transcript is of record. 


FINDINGS OF FACT

1. The Veteran's right ear hearing loss disability was noted at entry to service and the evidence does not support a finding that it was aggravated by service.

2. The Veteran's left ear hearing loss disability is not attributable to service. 


CONCLUSIONS OF LAW

1. A preexisting right ear hearing loss disability was not aggravated by service. 38 U.S.C. §§ 1153, 5107 (2014); 38 C.F.R. §§ 3.102, 3.306, 3.385 (2017).

2. A left ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

I. Legal Criteria

Generally, to establish service connection an Appellant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." 38 C.F.R. § 3.303(b). When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Id. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App.  at 159.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; 38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units. The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units. Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz. See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

II. Analysis

The Appellant contends that the Veteran's bilateral hearing loss disability was attributable to service. As the analysis for each ear is slightly different, the Board will address each ear separately. However, as an initial matter the Board notes that the Veteran worked on construction in Vietnam and was exposed to noise. 

Right ear

The Veteran underwent a pre-induction examination in November 1963.  An audiometric examination showed normal hearing except for very high thresholds in the right ear at 4000 Hz and 6000 Hz (after conversion to ISO 45 and 55 decibels).  

The Veteran's medical examination upon entry to active duty in August 1966 shows hearing loss in the right ear, as the auditory threshold at 4000 Hertz was 65 decibels (after conversion to ISO). 38 C.F.R. § 3.385. "For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater." Id. 

Although the Veteran denied any hearing loss in his Report of Medical History, because the elevated threshold measured in the right ear was noted on the Veteran's Report of Medical Examination upon entry to active duty, it is a preexisting disability. To warrant service connection for a preexisting disability, the Veteran must show that the disability was aggravated by service. 

Here, however, the Veteran's July 1968 medical examination upon separation from active duty showed hearing within normal limits. This examination is presumed to have used ISO standards.  Furthermore, the Veteran denied any hearing loss in a Report of Medical History at separation. The Board notes that in a September 2014 statement, the Veteran alleged that at separation he was initially told that he did not pass his hearing examination and that his records were on hold, but that after explaining that he just wanted to finish outprocessing, his records were released, with an audiometric examination showing normal hearing. However, the Board has no other reason to doubt the credibility of the examination in the Veteran's records. Additionally, the Veteran's own denial of hearing loss at separation supports the findings of the examination. Therefore, the Board finds the examination results credible. 

In March 2013, a VA audiologist performed an audiometric examination that showed a current hearing loss disability in the right ear.  The audiologist noted the Veteran's reports of difficulty hearing conversation in crowds and high background noise and adjusting television volume too high. The audiologist acknowledged noise exposure in service and minimal recreational exposure with hearing protection after service.  In an April 2013 addendum, the audiologist noted that the Veteran's hearing loss was less likely than not related to his service. To support this conclusion, the examiner noted the Veteran's moderate hearing loss at 4000 Hertz upon entry to active duty as well as the normal audiometric examination upon separation.  The examiner explained that "based on current knowledge of cochlear physiology there is no sufficient scientific basis for the existence of delayed-onset hearing loss." 

The Veteran submitted a private medical opinion in September 2014. The physician opined that the Veteran's hearing loss was at least as likely as not related to service due to the Veteran's exposure to noise in service and to a 10 decibel threshold shift at 1000 and 2000 Hertz between entry to active duty and separation.   The physician failed to note or discuss the elevated auditory threshold at 4000 Hertz upon entry.  The physician also did not recognize the difference in ASA and ISO standards such that a 10 decibel shift in fact was not shown in the testing.  Therefore, the Board finds this examination to be of lower probative weight than the VA examination. 

Several lay statements were submitted from relatives and friends that knew the Veteran before and after his active duty, attesting that the Veteran's hearing was noticeably worse upon his return from Vietnam. The Appellant similarly testified at the hearing that she noticed the Veteran's hearing loss upon his return. While the statements are competent and credible, the Board finds the objective evidence of the audiometric examination showing normal hearing at separation, along with the Veteran's own denial of hearing loss at separation to be more probative. 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b). Accordingly, service connection for a right ear hearing disability is not warranted, as the condition was noted at entry into service and was not shown to be aggravated by service. Moreover, the weight of competent medical opinion is that that the current hearing loss was not attributable to noise exposure in service.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. Regrettably, for these reasons, the claim is denied.
Left Ear

The Veteran's left ear hearing did not constitute hearing loss for VA disability purposes upon entrance to active duty in August 1966; therefore, the presumption of soundness attaches, and the standard service connection analysis applies.

Upon entrance into service, the Veteran's left ear showed normal hearing for VA purposes, although the auditory threshold at 4000 Hertz was 35 decibels (after conversion to ISO). As noted above, at separation the Veteran denied hearing loss and his medical examination showed normal hearing in both ears. 

The Veteran was provided with a VA audiological examination in March 2013 which showed bilateral hearing loss. An addendum opinion from April 2013 stated that the Veteran's hearing loss was less likely than not related to his service. To support this conclusion, the examiner noted the Veteran's mild hearing loss at 4000 Hertz upon entry to active duty as well as the normal audiometric examination upon separation. The examiner explained that "based on current knowledge of cochlear physiology there is no sufficient scientific basis for the existence of delayed-onset hearing loss." 

The Veteran submitted a private medical opinion in September 2014. The physician opined that the Veteran's hearing loss was at least as likely as not related to service due to the Veteran's exposure to noise in service and to a 10 decibel threshold shift at 1000 and 2000 Hertz between entry to active duty and separation. The physician failed to note or discuss the elevated auditory threshold at 4000 Hertz upon entry.  The physician also did not recognize the difference in ASA and ISO standards such that a 10 decibel shift in fact was not shown in the testing.  Therefore, the Board finds this examination to be of lower probative weight than the VA examination. 
Accordingly, the Board finds that the most probative evidence does not support a grant of service connection on a direct basis. 

Sensorineural hearing loss may also warrant service connection on a presumptive basis. However, here there were no manifestations of hearing loss noted while in service, and the Veteran specifically denied hearing loss at separation. As noted above, several lay statements were submitted from relatives and friends that knew the Veteran before and after his active duty, attesting that the Veteran's hearing was noticeably worse immediately upon his return from Vietnam. However, the Board finds the objective evidence of the audiometric examination showing normal hearing at separation, along with the Veteran's own denial of hearing loss at separation to be more probative. Moreover, it was not shown that the hearing loss, if any, within one year of discharge was at a level of severity warranting a compensable rating.  Therefore, the evidence does not support a grant of service connection on a presumptive basis. 

Accordingly, service connection for a left ear hearing disability is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  Regrettably, for these reasons, the claim is denied.


ORDER

Entitlement to service connection for a bilateral hearing disability is denied. 



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


